Dissenting Opinion by
Watkins, J.:
I would deny benefits under the provisions of §402(d) of the Unemployment Compensation Law, 43 PS §802(d). It is a far cry from that great labor leader John L. Lewis’s proclamation of “no contract no work” to this new idea that a work stoppage is a lockout when brought about, after expiration of a contract, by the employers’ firm position that he cannot economically live under the terms of the old contract; and in the face of a similarly firm position by the employees not to accept less but a willingness to continue working under the unacceptable terms of the old contract, while negotiations continue.
In the instant case, notice of the termination of the contract came 60 days before its expiration date. There is nothing to indicate that continued negotiations would have changed the deadlocked position of the parties that existed during the 60-day period of negotiations prior to the expiration date of the contract and the two-weelc period of negotiations after the expiration date of the contract. This, then, was a reasonable time. *316Collective bargaining contemplates negotiations between employer and employees, dealing mutually and freely, at arms length, that will result in a meeting of the minds of the parties in an employment contract. To force the employer to agree to further extensions of the economically unacceptable terms of an expired contract or face the consequences of having a work stoppage interpreted, entirely on that decision, as a lockout sends the employer to the bargaining table at a great disadvantage and destroys any semblance of collective bargaining.
As contributions to the fund come solely from the employers, by this decision the Courts are, in effect, telling employers to continue work under the terms of an expired, economically unacceptable contract or be responsible for financing the work stoppage with unemployment payments from the fund. If unemployment compensation should be paid to striking employees, then the law providing for such payment should come directly from the legislature and not indirectly from the courts.